Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 and 8-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by IWAI et al, US 2016/0049554.
Regarding claim 1, IWAI teaches (figs. 1-9 and related text) a layer of a crystal of a nitride (3, fig. 1b) of a group 13 element [0011], said crystal of said nitride being selected from gallium nitride, aluminum nitride, indium nitride and the mixed crystals thereof [0078] and said layer comprising an upper surface and a bottom surface (fig. 1b): wherein said upper surface comprises a linear high-luminance light-emitting part (11) and a low-luminance light-emitting region (8) adjacent to said high-luminance light-emitting part, and wherein said high-luminance light-emitting part comprises a portion extending along an m-plane of said crystal of said nitride of said group 13 element (fig. 3c) and [0049], growth direction could be normal to c-plane, a-plane and m-plane) said upper surface being observed by cathode luminescence [0064]; and wherein a normal line to said upper surface has an off-angle of 2.0° or less with respect to <0001> direction of said crystal of said nitride of said group 13 element (growth direction of the gallium nitride crystal maybe normal to c-plane, a-plane and m-plane [0049], therefore no tilt).
Regarding claim 2, IWAI teaches said normal line to said upper surface has said off-angle of 2.0° or less with respect to <0001> direction and in <11-20> direction of said crystal of said nitride of said group 13 element (same crystal hence same crystal direction as claimed).
Regarding claim 3, IWAI teaches said high-luminance light-emitting part substantially extends along said m-plane of said crystal of said nitride of said group 13 element [0049].
Regarding claim 4, IWAI teaches a half value width of reflection at (0002) plane of an X-ray rocking curve on said upper surface is 3000 seconds or less and 20 seconds or more (same crystal, hence the same x-ray rocking measurement on IWAI structure would the same result).
Regarding claim 5, IWAI teaches voids are not observed on a cross section substantially perpendicular to said upper surface of said layer of said crystal of said nitride of said group 13 element (none are shown, same structure as the claimed structure).
Regarding claim 8, IWAI teaches said high-luminance light-emitting part (11) forms a continuous phase (fig. 3c); and wherein said low-luminance light-emitting region (8) forms an discontinuous phase divided by said high-luminance light-emitting part (fig. 3c).
Regarding claim 9, IWAI teaches said group 13 element of claim 1, wherein a half value width of reflection at (1000) plane of an X-ray rocking curve on said upper surface is 10000 seconds or less and 20 seconds or more (same structure as the claimed material, hence measurement of half width of reflection at (1000) plane of the x-ray rocking curve on the upper surface would yield the same result as claimed).
Regarding claim 10, IWAI teaches said nitride of said group 13 element comprises a gallium nitride series nitride (2a).
Regarding claim 11, IWAI teaches A free-standing substrate (1) comprising said layer of said crystal of said nitride (2) of said group 13 element of claim 1.
Regarding claim 12, IWAI teaches a functional device (5) comprising: said free-standing substrate (1) of claim 11; and a functional layer (5) provided on said layer of said crystal of said nitride of said group 13 element (fig. 1).
Regarding claim 13, IWAI teaches the functional device of claim 12, wherein said functional layer has a function of light-emitting function [0076]. 
Regarding claim 14, IWAI teaches a composite substrate comprising: a supporting body (4); and said layer of said crystal of said nitride (3) of said group 13 element of claim 1 provided on said supporting body (4).
Regarding claim 15, IWAI teaches a functional device comprising: said composite substrate of claim 14; and a functional layer (5) provided on said layer of said crystal (3) of said nitride of said group 13 element.
Regarding claim 16, IWAI teaches the functional device of claim 15, wherein said functional layer (5) has a function of light-emitting function [0076]. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over IWAI et al.
Regarding claim 6, IWAI teaches a dislocation density on said upper surface of said layer of said crystal of said nitride of said group 13 element is about 1x106/cm2.
However, IWAI does not explicitly teach a dislocation density on said upper surface of said layer of said crystal of said nitride of said group 13 element is 1×106/cm2 or less.
However, Iwai does not explicitly teach the dislocation density of said group 13 element to be 1x106/cm2 or less.
Parameters such as dislocation density in the art of semiconductor process are subject to routine experimentation and optimization to achieve the desired device characterization during fabrication.
It would have been obvious to one of ordinary skill in the art, on the effective filing date of the claimed invention, to adjust the dislocation density as claimed in the structure of IWAI in order to reduce local concentration of defects so that the function of a functional device structure provided on the gallium nitride substrate is improved [0009],
Regarding claim 7, Iwai does not explicitly teach said dislocation density on said upper surface of said layer of said crystal of said nitride of said group 13 element is 1x102/cm2 or more and 1X106/cm2 or less.
Parameters such as dislocation density in the art of semiconductor process are subject to routine experimentation and optimization to achieve the desired device characterization during fabrication.
It would have been obvious to one of ordinary skill in the art, on the effective filing date of the claimed invention, to adjust the dislocation density as claimed in the structure of Iwai in order to reduce local concentration of defects so that the function of a functional device structure provided on the gallium nitride substrate is improved [0009].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL A GEBREMARIAM whose telephone number is (571)272-1653. The examiner can normally be reached 8:30-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SAMUEL A GEBREMARIAM/Primary Examiner, Art Unit 2811